943 F.2d 48
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Emra E. CAMPBELL, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Central AppalachianCoal Company, Respondents.
No. 91-1104.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 26, 1991.Decided Sept. 12, 1991.

On Petition for Review of an Order of the Benefits Review Board.  (89-1634-BLA)
Emra E. Campbell, petitioner pro se.
Helen Hart Cox, Barbara J. Johnson, United States Department of Labor, Washington, D.C., David S. Russo, Robinson & McElwee, Charleston, W. Va., for respondents.
Ben.Rev.Bd.
AFFIRMED.
Before WILKINSON and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Emra E. Campbell seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. § 901 et seq.   Our review of the record and the Board's decision and order discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the Board.   Campbell v. DOWCP, 89-1634-BLA (Ben.Rev.Bd. Mar. 26, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 We note that if Campbell desires to submit additional evidence, he may do so by filing a motion for modification with the deputy commissioner pursuant to 20 C.F.R. § 725.310